Exhibit 10.5

April 17, 2013

Popular, Inc.

209 Muñoz Rivera Avenue

Hato Rey, Puerto Rico 00918

 

  Re: Termination of Popular Consulting Agreement

Reference is hereby made to that certain Consulting Agreement, dated as of
September 30, 2010 (the “Consulting Agreement”), by and among EVERTEC
Intermediate Holdings, LLC. (f.k.a. Carib Holdings, Inc.), a limited liability
company organized under the laws of the Commonwealth of Puerto Rico (“EVERTEC
Holdings”), EVERTEC Group, LLC. (f.k.a. EVERTEC, Inc.), a limited liability
company organized under the laws of the Commonwealth of Puerto Rico (“EVERTEC
LLC”), and Popular, Inc., a corporation organized under the laws of the
Commonwealth of Puerto Rico (“Popular”). Capitalized terms used herein without
definition shall have the meanings set forth in the Consulting Agreement.

EVERTEC, Inc. (f.k.a. Carib Latam Holdings, Inc.), a corporation organized under
the laws of the Commonwealth of Puerto Rico (“EVERTEC”) and the ultimate parent
company of EVERTEC Holdings and EVERTEC LLC, is pursuing an underwritten public
offering of its equity securities (the “IPO”). In connection with the
consummation of the IPO, the parties hereto desire to terminate the Consulting
Agreement in accordance with the terms and conditions described in this letter
agreement.

The parties hereto hereby agree that the Consulting Agreement shall
automatically terminate upon the later to occur of (a) the consummation of the
IPO on the “Closing Date” as defined in the underwriting agreement entered into
by EVERTEC and the selling stockholders named therein in connection with the IPO
(such date and time being referred to as the “IPO Closing”) and (b) receipt by
Popular of (i) a Lump Sum Payment of $8,191,624.31, which shall be paid to
Popular upon the IPO Closing, (ii) any and all expenses which are owed but have
not been reimbursed in accordance with Section 4(c) of the Consulting Agreement,
which expenses shall be paid to Popular upon the IPO Closing, and (iii) any
other unpaid fees and expenses owed, as of the termination of the Consulting
Agreement, to Popular pursuant to the Consulting Agreement (including, without
limitation, fees payable pursuant to Sections 6 and 7 of the Consulting
Agreement), which amounts shall be paid to Popular upon the IPO Closing. The
parties further agree that any payments set forth in this letter agreement may
be paid to Popular by EVERTEC, EVERTEC Holdings or EVERTEC LLC.



--------------------------------------------------------------------------------

Upon the IPO Closing and the payment of the amounts set forth in this letter
agreement, (i) the Consulting Agreement shall terminate, and shall be of no
further force and effect, except that Section 5 (Indemnification) of the
Consulting Agreement shall survive such termination and continue in full force
and effect and (ii) no party to the Consulting Agreement shall have any further
rights or obligations under the Consulting Agreement (other than Section 5
thereof).

This letter agreement contains the entire understanding of the parties with
respect to its subject matter and supersedes any and all prior agreements, and
neither it nor any part of it may in any way be altered, amended, extended,
waived, discharged or terminated except by a written agreement signed by each of
the parties hereto.

This letter agreement shall be binding upon and shall inure to the benefit of
the successors and assigns of each of the parties hereto.

This letter agreement shall be governed and construed in accordance with the
laws of the State of New York (without regard to the laws of any other
jurisdiction that might be applied because of the conflicts of laws rules of the
State of New York).

This letter agreement may be executed simultaneously in any number of
counterparts. Each counterpart shall be deemed to be an original, and all such
counterparts shall constitute one and the same instrument.

[Signature Page Follows]



--------------------------------------------------------------------------------

Please acknowledge your consent and agreement by signing a counterpart hereof in
the space provided below.

 

Sincerely, EVERTEC, INC. By:  

/s/ Peter Harrington

Name:   Peter Harrington Title:   President and CEO

EVERTEC INTERMEDIATE

HOLDINGS, LLC

By:  

/s/ Peter Harrington

Name:   Peter Harrington Title:   President and CEO EVERTEC GROUP, LLC By:  

/s/ Peter Harrington

Name:   Peter Harrington Title:   President and CEO

 

AGREED AND ACCEPTED AS OF THE

DATE SET FORTH ABOVE:

POPULAR, INC. By:  

/s/ Ivan Pagan

Name:   Ivan Pagan Title:   SPV

AP CARIB HOLDINGS, LTD. By:   Apollo Management VII, L.P., its sole director By:
  AIF VII Management, LLC, its general partner

By:  

/s/ Scott Ross

Name:   Title:  

[Signature Page to Termination of Apollo Consulting Agreement]



--------------------------------------------------------------------------------

cc:

 

 

Popular, Inc.

209 Muñoz Rivera Avenue

Hato Rey, Puerto Rico 00918

Attention: Ignacio Alvarez, Esq.

  

 

Sullivan & Cromwell LLP

125 Broad Street

New York, New York 10004

Attention: Donald J. Toumey